J-A16020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBIN CRAWFORD                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GROCERY OUTLET BARGAIN MARKET              :   No. 405 EDA 2022

             Appeal from the Judgment Entered November 8, 2021
       In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): CV-2019-007357


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                              FILED JULY 20, 2022

        Robin Crawford (Appellant) appeals from the November 8, 2021,

judgment1 entered against her and in favor of Grocery Outlet Bargain Market

(Grocery Outlet) in a premises liability action. Appellant claims “the trial court

erred when it declined to recognize that the [purported] spoilation of relevant

photographic and video evidence created[d] a dispute of material fact that




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We corrected the caption to reflect that this is an appeal from a judgment
rather than an order. The order, dated November 4, 2021 and docketed
November 8th, granted Grocery Outlet’s motion for summary judgment,
dismissed Appellant’s complaint with prejudice, and entered judgment in favor
of the business. See Order Granting Motion for Summary Judgment (Order),
11/8/21, at 10. Since the order entered judgment on all claims and for all
parties, it was immediately appealable.
J-A16020-22


preclude[d] summary judgment.”       Appellant’s Brief at 11.   Based on the

following, we affirm.

      This case stems from a slip-and-fall incident on a Sunday night in July

2018 at the entrance of Grocery Outlet’s store in Sharon Hill, Pennsylvania.

See Order at 1.     Appellant “allege[d] that she tripped and fell due to a

defective condition of the carpet located at the front entrance of the store.”

Id. As a result of the fall, she injured her elbow, knee, thumb, and shoulder.

See Customer Accident Report, 7/28/19, at 1 (unpaginated).

      An employee, Jahmir Slaughter, was working that evening in the parking

lot area but he did not observe the incident. See Order at 1. According to

Slaughter’s statement, he heard Appellant utter an expletive and he

subsequently saw her rise from the ground. He yelled to Appellant, asking if

she was okay, and she replied in the affirmative.     See Customer Accident

Report at 2 (unpaginated). Another employee, Najeena Larue, was working

that night but also did not witness the accident. See Order at 1. “Larue filled

out an incident report and Slaughter provided a written statement.” Id. Larue

also inspected the location at issue immediately following the accident and

took three photographs. See Customer Accident Report at 1 (unpaginated).

She indicated the location was clean and dry, and lacked water puddles and

obstructions. Id.

      The following day, the store manager, Lori Ann Yates, reviewed the

video footage taken by the store’s surveillance cameras, downloaded the


                                     -2-
J-A16020-22


videos to a data storage device called a flash drive, and sent the flash drive,

incident report, and Slaughter’s statement to Grocery Outlet’s corporate

office. Notably, the video footage only pertained to events that occurred after

the incident. There was no video footage as to the condition of the area before

Appellant’s fall or her actual fall. See Deposition of Lori Ann Yates, 6/23/21,

6-17.

        In June 2019, Appellant filed a lawsuit against Grocery Outlet.2 In the

complaint, Appellant raised a single count of negligence, alleging her accident

resulted from “the defective condition of the walking surface[, specifically the

condition of the rug/carpet,] within the store.” Civil Action Complaint, 6/7/09,

at ¶ 4. She further averred Grocery Outlet “had actual and/or constructive

notice of the aforementioned dangerous condition of the rug/carpet.” Id. at

¶ 7.

        Pleadings and discovery were exchanged between the parties. Appellant

Yates both were deposed on March 18, 2021, and June 23, 2021, respectively.

In response to Appellant’s request for documents, the items that were

identified and produced were the accident report, Slaughter’s statement, and

the surveillance video.         While the accident report indicated that three

photographs were taken by Larue, those items were not produced. Moreover,



____________________________________________


2 Appellant originally filed the lawsuit in Philadelphia County. The matter was
subsequently transferred to Delaware County.


                                           -3-
J-A16020-22


as noted above, the video files that were produced did not include any video

of the fall itself.

       Grocery Outlet filed a motion for summary judgment and a supplemental

brief in support of its motion, alleging Appellant failed to establish a prima

facie case of negligence and that she could not prove that Grocery Outlet had

the requisite notice of the alleged defective condition. See Defendant Grocery

Outlet Bargain Market’s Motion for Summary Judgment, 4/29/21, at 3-5.

Grocery Outlet maintained that the materials produced by Appellant, including

her deposition testimony and written discovery responses, did not meet the

burden of proof as to the cause of her fall. See id. at 3-4. Grocery Outlet

also argued in the alternative that if there was a defective condition with

respect to the rug, there was no evidence that it had actual or constructive

notice of the condition. See id. at 4-5. Grocery Outlet concluded that there

was no dispute of material fact – no reasonable jury could find that it had

constructive notice of the dangerous condition of the rug prior to Appellant’s

fall and therefore, without such notice, it could not have breached any duty of

care to Appellant. See id. at 5.

       Appellant filed a response and an amended response, arguing that

Grocery Outlet failed to preserve and produce critical evidence: (1) the three

photographs taken by its employee Larue; (2) Slaughter and Larue for

depositions; (3) full video of Appellant’s incident at the store, including footage

prior to her entering the store and her actual fall. See Plaintiff’s Response to


                                       -4-
J-A16020-22


Defendant’s Motion for Summary Judgment, 5/18/21, at 4-7 (unpaginated).

She contended this missing evidence created factual disputes in that case that

precluded the entry of summary judgment.           See id. at 7 (unpaginated).

Appellant also requested a spoliation sanction in the form of an adverse

inference instruction for Grocery Outlet’s failure to preserve the missing

photographs. See Plaintiff’s Amended Response to Defendant’s Motion for

Summary Judgment, 9/24/21, at 5-6 (unpaginated).

        Oral argument was held, via Microsoft Teams3 videoconference, on

October 18, 2021.

        On November 8, 2021, the trial court entered an order granting Grocery

Outlet’s motion for summary judgment.            The court first pointed to the

admissions made by Appellant at her deposition: (1) she could see where she

was walking and there was nothing obstructing her vision; (2) the store was

well lit and there was nothing on the ground obstructing her path; (3) she was

walking towards the store when she tripped, tried to catch her balance, and

then fell directly in the front door; (4) she could not recall if the rug was lying

flat on the ground prior to her fall; (5) she did not observe any wetness or oil

on the rug; (6) prior to her fall, she did not notice any curled up edges in the

rug; (7) she observed the rug was rolled up or curled after she fell; and (8)

she saw the bumps and raises after she fell. See Order at 4-5. The court


____________________________________________


3   An internet technology application.


                                           -5-
J-A16020-22


also noted her answers to Grocery Outlet’s interrogatories ─ she was caused

to fall by a black rug, she was not aware of any obstruction that would have

prevented her from observing the condition that caused the fall, and she was

not able to take any action to avoid tripping because she was not aware of the

condition until it caused her to fall. Id. at 5.

      The court found that based on Appellant’s testimony, in which confirmed

that “she observed ‘bumps and raises’ in the rug after her fall, a doubt [was]

raised as to the existence of a defective condition in the rug, and therefore it

must be resolved against the moving party ─ here, [Grocery Outlet. Appellant

was] entitled to a reasonable inference that the ‘bumps and raises’ in the rug

caused [her] to fall.” Order at 6-7 (footnote omitted; italics in original). The

court then stated it could “not draw the same inference with respect to

[Grocery Outlet]’s alleged notice of the alleged defective condition.” Id. at 7.

The court further determined there was no indication “of intentional

destruction of evidence” and that Appellant did not demonstrate that “an issue

of fact exist[ed] to support the inference that [Grocery Outlet] had notice of

the rug’s defective condition.” Id. at 10. The court further concluded that “a

spoliation-based inference would be inappropriate in this case and [could not]

save the claim” from entry of summary judgment.           Id.   The court then

dismissed Appellant’s complaint with prejudice and entered judgment in favor

of Grocery Outlet and against Appellant. Id.

      Appellant raises the following issue on appeal:


                                       -6-
J-A16020-22


      1. Did the trial court err in finding no genuine issue of material
         facts, despite [Grocery Outlet]’s failure to preserve material
         evidence in the form [of] video and photographic evidence?

Appellant’s Brief at 4.

      As a prefatory matter, we address whether we have jurisdiction to

review this appeal. Grocery Outlet alleges that Appellant’s notice of appeal

was untimely filed. See Grocery Outlet’s Brief at 14-16. “Except as otherwise

prescribed by [Pa.R.A.P. 903], the notice of appeal . . . shall be filed within 30

days after the entry of the order from which the appeal is taken.” Pa.R.A.P.

903(a). In civil matters, the 30-day period begins when the order has been

entered upon the appropriate docket and notice of the order’s entry was

provided to the parties pursuant to Pennsylvania Rule of Civil Procedure 236.

See Pa.R.C.P. 236(a)(2) (providing that the prothonotary “shall immediately

give written notice of the entry of . . . any other order or judgment to each

party’s attorney of record[,]” and that the notice shall include a copy of the

order or judgment); Pa.R.C.P. 236(b) (“The prothonotary shall note in the

docket the giving of the notice[.]”); see also Frazier v. City of

Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (concluding “an order is not

appealable until it is entered on the docket with the required notation that

appropriate notice has been given.”). “Further, we are unable to deem an

appeal timely except under the narrowest of circumstances in which counsel

for the offending party can establish either a breakdown in the operations of

the judicial support system or extenuating circumstances that rendered him


                                      -7-
J-A16020-22


incapable of filing the necessary notice.” Sass v. Amtrust Bank, 74 A.3d

1054, 1063 (Pa. Super. 2013). See also Commonwealth v. Stansbury,

219 A.3d 157, 160 (Pa. Super. 2019) (“We have many times declined to quash

an appeal when the defect resulted from an appellant’s acting in accordance

with misinformation relayed to him by the trial court.”), appeal denied, 235

A.3d 1073 (Pa. 2020).

      The order in the present matter was entered on November 8, 2021, and

Rule 236 notice was provided that same day; therefore, Appellant had until

December 8th to file a notice of appeal. Appellant’s notice of appeal was filed

on December 10th making it facially untimely.

      In Appellant’s docketing statement, she indicated that her notice of

appeal was originally filed electronically on November 23, 2021. See Notice

to the Court, 2/16/22, at 1 (unpaginated). She further states:

      That electronic filing was rejected because Delaware County does
      not accept electronic appeals. The rejection notification from the
      [c]ourt stated that a hard copy must be filed, and the date of
      November 23, 2021, would be reflected as the filing date.
      Unfortunately, the hardcopy filing did not receive a filing date of
      November 23, 2021, therefore the docket is incorrect.

Id. at 1-2 (unpaginated).      Appellant attached an email supporting her

statements to the document. See id.

      Based on Appellant’s explanation, we conclude there was a breakdown

in the court operations, and we will consider her appeal timely filed.      See

Sass, 74 A.3d at 1063. As such, we may now turn to the merits of the appeal.




                                     -8-
J-A16020-22


       Appellant complains the trial court erred in granting summary judgment

because there were material facts in dispute as to Grocery Outlet’s

constructive notice of the carpet’s defective condition. See Appellant’s Brief

at 11. Appellant further argues that Grocery Outlet’s failure to produce video

pertaining to before and at the time of Appellant’s fall amounts to spoliation

of relevant evidence that would have created a material fact. She states:

              Despite Ms. Yates downloading the video footage from
       fourteen (14) cameras that evening, and submitting them to
       corporate offices, Grocery Outlet did not produce any video of
       the fall itself nor the events leading up to it. Among the fourteen
       (14) camera angles is one that recorded [the area where Appellant
       fell, but not when she fell4]. That video would have shown the
       fall itself, the condition of the carpet before the fall, and
       employee Slaughter exit the store to the parking lot prior
       to [Appellant] falling. At the time of the fall, employee
       Slaughter was in the parking lot pushing shopping carts. The store
       video cameras capture the carpet and entry area where
       [Appellant] fell. The video would have shown Slaughter walk
       right by the carpet as he exited the store. This would have
       shed light on the issue of notice. The missing video would
       have shown the condition of the carpet just prior to the fall.
       This would have shed light on any issues of comparative
       negligence. The missing video would have shown the fall itself.
       All of these questions of fact loom for the simple reason that
       Grocery Outlet did not preserve any of the video prior to the fall.
       [Appellant] is entitled to the inference that the missing video
       would have been unfavorable to Grocery Outlet, and that creates
       a question of fact that precludes summary judgment.

Id. at 13-14 (some emphasis added; record citations omitted). Appellant also

argues Grocery Outlet failed to produce the three photographs that were taken

immediately after the fall and documented in the incident report. See id. at


____________________________________________


4   See N.T., 10/18/21, at 17.

                                           -9-
J-A16020-22


15. Appellant claims that the “selective production of video” and the “failure

to preserve the photographs” amounted to spoliation of the evidence. Id. at

16.

      Appellant further contends that the court’s reliance on Phillips v.

Covenant Clinic, 625 N.W.2d 714 (Iowa 2001), for the proposition that a

“plaintiff must show intentional destruction of the record to have reasonable

inferences drawn in her favor,” is misplaced.      Appellant’s Brief at 12-13

(citation omitted). Appellant asserts that case “is not the law of Pennsylvania”

and “it is an impossible standard.” Id. at 13. Appellant alleges, “Even if the

parties had done exhaustive discovery on the reasons for the missing

evidence, absent a confession or admission of nefarious behavior, [Appellant]

could never know or prove if the critical evidence was in fact intentionally

destroyed.” Id. She claims she is entitled to a spoliation inference, which

would have created a question of fact that could not be resolved as a matter

of law. Id.

      Our review of an order granting summary judgment is guided by the

following:

      When a party seeks summary judgment, a court shall enter
      judgment whenever there is no genuine issue of any material fact
      as to a necessary element of the cause of action or defense that
      could be established by additional discovery. A motion for
      summary judgment is based on an evidentiary record that entitles
      the moving party to a judgment as a matter of law. In considering
      the merits of a motion for summary judgment, a court views the
      record in the light most favorable to the non-moving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party. Finally, the court may

                                     - 10 -
J-A16020-22


      grant summary judgment only when the right to such a judgment
      is clear and free from doubt. An appellate court may reverse the
      granting of a motion for summary judgment if there has been an
      error of law or an abuse of discretion. . . .

Gallagher v. GEICO Indem. Co., 201 A.3d 131, 136–37 (Pa. 2019)

(citations and quotation marks omitted).      “[T]he trial court has a duty to

prevent questions from going to the jury which would require it to reach a

verdict based on conjecture, surmise, guess or speculation.”        Krishack v.

Milton Hershey School, 145 A.3d 762, 766 (Pa. Super. 2016) (citation

omitted).

      In a negligence action, a plaintiff must prove the following elements:

“(1) the defendant owed the plaintiff a duty or obligation recognized by law;

(2) the defendant breached that duty; (3) a causal connection existed

between the defendant’s conduct and the resulting injury; and (4) actual

damages occurred.” Grove v. Port Auth., 218 A.3d 877, 889 (Pa. 2019)

(citation and quotation marks omitted).

      “The burden of proving the existence of negligence rests upon the party

who has asserted it.” Schmoyer by Schmoyer v. Mexico Forge, Inc., 649

A.2d 705, 707 (Pa. Super. 1994).        “The mere fact that an accident has

occurred does not entitle the injured person to a verdict. A plaintiff must show

that the defendant owed a duty of care, and that this duty was breached.”

Rauch v. Mike-Mayer, 783 A.2d 815, 824 n.8 (Pa. Super. 2001) (citations

omitted). “The nature of the duty which is owed in any given situation hinges

primarily upon the relationship between the parties at the time of the plaintiff’s

                                     - 11 -
J-A16020-22


injury. The standard of care that a possessor of land owes to one who enters

upon the land depends upon whether the entrant is a trespasser, a licensee

or an invitee.” Estate of Swift by Swift v. Northeastern Hosp., 690 A.2d

719, 722 (Pa. Super. 1997) (citations omitted).

      Neither party disputes Appellant was a business invitee of Grocery

Outlet at the time of her fall. See Walker v. Drexel Univ., 971 A.2d 521,

524 n.1 (2009) (“A business invitee is a person who is invited to enter or

remain on the land of another for a purpose directly or indirectly connected

with business dealings with the possessor of the land.”) (citation omitted).

“The duty of care owed to a business invitee (or business visitor) is the highest

duty owed to any entrant upon land.” Gutteridge v. A.P. Green Servs.,

Inc., 804 A.2d 643, 656 (Pa. Super. 2002) (citation omitted). It requires a

possessor of land to protect the invitee from known dangers, as well as “those

which might be discovered with reasonable care. Id. (citation omitted).

      A possessor of land is subject to liability for physical harm caused
      to his invitees by a condition on the land if, but only if, he

         (a) knows or by the exercise of reasonable care would
         discover the condition, and should realize that it involves an
         unreasonable risk of harm to such invitees, and

         (b) should expect that they will not discover or realize the
         danger, or will fail to protect themselves against it, and

         (c) fails to exercise reasonable care to protect them against
         the danger.

Rodriguez v. Kravco Simon Co., 111 A.3d 1191, 1193 (Pa. Super. 2015),

quoting Restatement (Second) of Torts § 343 (1965).

                                     - 12 -
J-A16020-22


      In order to recover damages in a “slip and fall” case . . . the invitee
      must present evidence which proves that the store owner
      deviated in some way from his duty of reasonable care
      under the existing circumstances. This evidence must show that
      the proprietor knew, or in the exercise of reasonable care should
      have known, of the existence of the harmful condition. Section
      343 also requires the invitee to prove either that the store
      owner helped to create the harmful condition, or that it had
      actual or constructive notice of the condition.

Zito v. Merit Outlet Stores, 647 A.2d 573, 575 (Pa. Super. 1994) (emphasis

added; citations omitted). Nevertheless, this Court has previously explained

that a business owner “is not an insurer of the safety of its customers” and

      the mere existence of a harmful condition in a public place of
      business, or the mere happening of an accident due to such a
      condition is neither, in and of itself, evidence of a breach of the
      proprietor’s duty of care to his invitees, nor raises a presumption
      of negligence.

Myers v. Penn Traffic Co., 606 A.2d 926, 928 (Pa. Super. 1992) (en banc)

(citation omitted).

      Because this case turns on the issue of whether Grocery Outlet had

constructive notice of the defective carpet, we note the following:

            What constitutes constructive notice must depend on the
      circumstances of each case, but one of the most important factors
      to be taken into consideration is the time elapsing between the
      origin of the defect or hazardous condition and the accident. The
      relative durability of the defect comprises a related factor. For
      example, in Rogers[ v. Horn & Hardart Baking Co., 127 A.2d
      762, 764 (Pa. Super. 1956),] we held that spilt soup on the floor
      was too transitory a condition to charge the defendant with notice.
      Much differently, in Hartigan[ v. Clark, 165 A.2d 647, 652 (Pa.
      1960),] our Supreme Court held that a store patron who tripped
      on a raised metal strip on a stair could charge the proprietor with
      notice because of the durability of the condition, if a witness saw
      the defect immediately thereafter.


                                      - 13 -
J-A16020-22


            In sum, to charge a defendant store with constructive notice
      of a harmful condition a plaintiff need not produce positive
      testimony as to how long the defect existed if: (1) the defect is
      of a type with an inherently sustained duration, as opposed
      to a transitory spill which could have occurred an instant before
      the accident; and (2) a witness saw the defect immediately
      before or after the accident.

Neve v. Insalaco's, 771 A.2d 786, 791 (Pa. Super. 2001) (some citations

and quotation marks omitted; emphases added).

      Here, the trial court found the following:

      [Appellant] has not established that [Grocery Outlet] had actual
      or constructive notice of the alleged defect in the rug. [Appellant]
      has neither testified to nor provided any evidence regarding the
      amount of time the rug constituted a dangerous condition.
      Rather, she testified:

         I pulled up to Grocery Outlet, parked my car. I got out. I’m
         walking towards the store, towards the door and then all I
         know is I’m tripped. I’m falling. I’m tripping and I’m trying
         to catch my balance and the doors open. As they open, I
         fell directly in the front door.

      [Appellant] also testified that she did not observe any defect in
      the rug nor obstruction prior to falling. [Appellant] has presented
      no evidence that [Grocery Outlet] had notice of the alleged
      defective condition of the rug.        She merely alleges in her
      Complaint that “[Grocery Outlet] had actual and/or constructive
      notice of the aforementioned dangerous condition of the rug” but
      has provided no evidence or testimony to support the allegation.
      Without evidence concerning when the rug became dangerous, a
      fact-finder could only speculate as to [Grocery Outlet]’s ability to
      discover and correct the problem. . . . Because there is no issue
      of material fact regarding whether [Grocery Outlet] had notice of
      the rug’s defective condition, [Grocery Outlet] did not breach any
      duty to [Appellant] and summary judgment must be granted.

Order at 8 (citations omitted; italics in original).




                                      - 14 -
J-A16020-22


       We conclude the trial court did not err when it granted summary

judgment in favor of Grocery Outlet.     The only evidence before the court

concerning Grocery Outlet’s notice, or lack thereof, of the defective carpet

was:    (1) Appellant’s deposition testimony that (a) there was nothing

obstructing her vision or path while she was walking into the store, (b) the

store was well lit, (c) she did not observe any problematic or defective

conditions concerning the rug or the area surrounding it prior to her fall, and

(d) it was not until after she fell that she observed the rug was rolled up or

curled, and had the bumps and raises; and (2) Larue’s store incident report

which indicated the location was clean and dry, and lacked water puddles and

obstructions. See Order at 4-6. Moreover, Appellant presented no evidence

addressing the requirements for proving constructive notice ─ that “the defect

[was] of a type with an inherently sustained duration” and “a witness saw the

defect immediately before or after the accident.” Neve, 771 A.2d at 791.

Viewed in the light most favorable to Appellant as the non-movant, none of

these proffered facts suggest Grocery Outlet knew or should have known

about the defective rug.

       As noted above, part of Appellant’s argument is her allegation that the

absence of evidence was the result of Grocery Outlet’s purported spoliation of

video and photographic evidence, and that this missing evidence would create

an issue of material fact. In addition to alleging that the video would have

shown the “condition of the carpet before the fall,” Appellant surmises that


                                    - 15 -
J-A16020-22


“the video would have shown Slaughter walk right by the carpet as he exited

the store,” which would have demonstrated Grocery Outlet’s notice of the

alleged defective condition. See Appellant’s Brief at 14.

      “‘Spoliation of evidence’ is the non-preservation or significant alteration

of evidence for pending or future litigation.” Pyeritz v. Commonwealth, 32

A.3d 687, 692 (Pa. 2011) (footnote omitted).

      The doctrine applies where relevant evidence has been lost or
      destroyed. Where a party destroys or loses proof that is pertinent
      to a lawsuit, a court may impose a variety of sanctions, among
      them entry of judgment against the offending party, exclusion of
      evidence, monetary penalties such as fines and attorney fees, and
      adverse inference instructions to the jury.

Marshall v. Brown’s IA, LLC, 213 A.3d 263, 268 (Pa. Super. 2019) (citations

and quotation marks omitted), appeal denied, 226 A.3d 568 (Pa. 2020).

      “When reviewing a court’s decision to grant or deny a spoliation

sanction, we must determine whether the court abused its discretion.” Mount

Olivet Tabernacle Church v. Edwin L. Wiegand Div., 781 A.2d 1263, 1269

(Pa. Super. 2001) (citation omitted).

      Where spoliation has occurred, the trial court must weigh three
      factors in assessing the proper penalty: (1) the degree of fault of
      the party who altered or destroyed the evidence; (2) the degree
      of prejudice suffered by the opposing party; and (3) whether there
      is a lesser sanction that will avoid substantial unfairness to the
      opposing party and, where the offending party is seriously at fault,
      will serve to deter such conduct by others in the future.

Marshall, 213 A.3d at 268 (citation and quotation marks omitted).




                                     - 16 -
J-A16020-22


     In declining to find that this missing evidence would create an issue of

material fact and that a spoliation inference was necessary, the trial court

explained:

     [Appellant] has not proffered any case law to support this
     contention and the Court has not located any, either. Rather, case
     law appears to be to the contrary. For example, the Supreme
     Court of Iowa addressed [Appellant]’s exact argument in
     [Phillips, supra]. In Phillips, the plaintiff brought a wrongful
     death action against a hospital for her father’s death. The Phillips
     Court granted summary judgment in favor of the defendant,
     concluding that the plaintiff presented insufficient facts to support
     the proximate cause element of her claim. The plaintiff appealed,
     claiming that the defendant’s failure to produce relevant records
     within its control entitled her to an inference that the missing
     records contained evidence unfavorable to defendants, and that
     this inference gave rise to a genuine issue of material fact on the
     causation element. The Iowa Supreme Court found that the rule
     of summary judgment—that all reasonable inferences must
     be drawn in the nonmovant[’]s favor—applies only to
     factual inferences, not those grounded in legal principle.
     The Phillips plaintiff was not entitled to a spoliation inference
     without showing the existence of a genuine issue of material fact
     supporting the inference. The Phillips Court held that the plaintiff
     must show intentional destruction of the record to have
     reasonable inferences drawn in her favor.

           In the absence of any case law to the contrary, this Court
     will adopt the line of reasoning outlined by the Iowa Supreme
     Court and declines to infer that a genuine issue of material fact
     exists due to the missing evidence. There is no evidence of
     intentional destruction of evidence in our case, nor has [Appellant]
     shown that an issue of fact exists to support the inference that
     [Grocery Outlet] had notice of the rug’s defective condition. As
     such, a spoliation-based inference would be inappropriate in this
     case and cannot save the claim for entry of summary judgment.

Order at 9-10 (emphasis added; some citations omitted).

     We agree with the court’s conclusion for several reasons. First, to the

extent Appellant speculates that the video would have shown Slaughter

                                    - 17 -
J-A16020-22


walking past the defective rug and that as a result, an inference could be made

that Grocery Outlet was on constructive notice by the employee’s actions, we

note that Appellant raises this specific allegation for the first time in her brief.

It is well-established that “[i]ssues not raised in the [lower] court are waived

and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). See

also Citizens Nat. Bank of Evans City v. Gold, 653 A.2d 1245, 1248 (Pa.

Super. 1995) (“It is well-settled that a new theory of relief cannot be advanced

for the first time on appeal.”).      Thus, Appellant has not preserved this

argument for appellate review.

      Second, it merits mention that at the October 18, 2021, oral argument

proceeding, Appellant’s counsel acknowledged the transient nature of the

defective condition, arguing: “[T]he reason we don’t have evidence of notice

is because this isn’t a dangerous condition of a sidewalk or a wearing down of

something that would have taken place over time.            This is a . . . more

transient condition. And [Grocery Outlet is] is in control of the evidence

that would have shown the transient condition, but didn’t produce it.” N.T.,

10/18/21, at 26 (emphasis added). This acknowledgement contradicts what

is required for the condition of the defect to put a party on constructive notice

─ the defect is of a type with “an inherently sustained duration, as opposed to

a transitory spill which could have occurred an instant before the accident[.]”

Neve, 771 A.2d at 791. Without alleging that the defective carpet was more




                                      - 18 -
J-A16020-22


than a transient condition, Appellant could not prove that Grocery Outlet was

on constructive notice.

        Third, contrary to Appellant’s argument that she could never know or

prove if the critical evidence was in fact intentionally destroyed,5 it merits

mention that Appellant had the opportunity to question Yates at her deposition

about her procedure for acquiring the video surveillance and sending it to the

corporate office. When asked about watching the video and if Yates could see

Appellant’s fall, she said, “See and that’s where I can’t help you. I really don’t

remember.      I really don’t remember very much about this at all.”        Yates

Deposition at 9. Counsel for Appellant also asked if there was an area of the

store where a person would not be seen on the cameras, 6 but never inquired

if the evidence at issue was lost or destroyed, i.e., if Yates intentionally

omitted video of prior to Appellant’s fall or her fall when she sent the 14 videos

to the corporate office, or if she sent the videos and Grocery Outlet failed to

turn them over during discovery.           Appellant also did not depose Larue or

Slaughter7 to determine if they were aware of the defective carpet. See N.T.,

10/18/21, at 20-21.         Critical questioning of these witnesses could have




____________________________________________


5   See Appellant’s Brief at 13.

6   See Yates Deposition at 11.

7 At the time of her deposition, Yates indicated that Larue and Slaughter were
no longer employees of the store. See Yates Deposition at 7-8.

                                          - 19 -
J-A16020-22


supported Appellant’s argument on the matter at issue and Appellant’s failure

to fully pursue this is fatal to her claim.

      Finally, as pointed out by the trial court, Appellant still has not produced

any case law that provides for circumstances similar to the present case,

wherein the nonmoving party alleges that missing evidence would create a

factual issue. At oral argument, the following exchange occurred between the

parties and the court:

      THE COURT: Did you ask [Grocery Outlet] to produce records
      related to the condition of the rug prior to the fall?

                                    *     *      *

      [Counsel for Appellant]: Yes. Yes, Your Honor. So, we requested
      documents, logs, reports, memos, or other information showing
      the people who would have inspected or maintained the area
      where [Appellant] fell in the 72 hours before she fell. We asked
      for documents, logs, reports, memos, or other information
      describing the condition of and the times thereof of the location of
      her fall for the 72 hours before the fall.

      THE COURT: Okay. And did you get any documents responsive
      to those particular requests?

      [Counsel for Appellant]: The only documents we received were
      the incident report.

      THE COURT: [Counsel for Grocery Outlet], any reason why those
      kinds of documents were not produced?

      [Counsel for Grocery Outlet]: No, because Ms. Yates testified in
      her deposition that’s all the information that they kept at the store
      based on when it occurred. So, it would have been -- she testified
      to that. It would have been just the incident report, and
      obviously, the employees that were working at the time. There
      was nothing that she keeps at the store records wise that she
      would still have regarding the incident.


                                        - 20 -
J-A16020-22


        THE COURT: Okay. [Counsel for Appellant], any cases that you
        know of where a Court denied a Motion for Summary Judgment in
        a scenario like this where the non-movant essentially says, hey,
        the missing evidence would create a factual issue?

        [Counsel for Appellant]: I apologize, Your Honor. I don’t have
        any cases to -- I don’t have any references to any cases right now.

N.T., 10/18/21, at 26-28.

        A review of Appellant’s brief does not indicate any case law that

contradicts the court’s finding, most importantly, the court’s observation that

“the rule of summary judgment — that all reasonable inferences must be

drawn in the nonmovants favor — applies only to factual inferences, not those

grounded in legal principle.”           Order at 9.   While Appellant does cite

Rodriguez, supra, for the notion that open questions about spoliation

preclude the entry of summary judgment,8 that case is distinguishable as it

goes to an issue of material fact as opposed to a legal principle.            In

Rodriguez, a panel of this Court held that an open issue of spoliation, which

was based on the absence of a maintenance log for the date of the plaintiff’s

fall, precluded summary judgment in favor of the defendant because the

plaintiff presented evidence that housekeeping contractors were responsible

for sweeping and spot mopping the floors on an hourly basis. See Rodriguez,

111 A.3d at 1196.          Here, however, the record lacks any evidence to

demonstrate Grocery Outlet destroyed or lost the pertinent evidence, we



____________________________________________


8   See Appellant’s Brief at 16.

                                          - 21 -
J-A16020-22


discern no abuse on the trial court’s part in declining to find a spoliation-based

inference was appropriate. Appellant’s sole issue on appeal is without merit.

      We conclude the trial court properly granted summary judgment.

Appellant was not entitled to a spoliation inference, and thus, was unable to

establish a sufficient showing that Grocery Outlet had actual or constructive

notice of the defective carpet. Appellant’s theory of the case relies on nothing

other than “conjecture, surmise, guess or speculation.” Krishack, 145 A.3d

at 766.   Accordingly, we affirm the court’s judgment entered in favor of

Grocery Outlet.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                     - 22 -